Citation Nr: 1106275	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-13 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right 
knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left 
knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who retired in January 1975 after 24 
years of active duty.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 rating 
decision by the Denver, Colorado Department of Veterans Affairs 
(VA) Regional Office (RO) that continued 10 percent ratings, each 
for the Veteran's knee disabilities.  In November 2007, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  In 
December 2007, these matters were remanded for development (to 
include obtaining additional pertinent treatment records and a 
contemporaneous examination).  In a letter received directly by 
the Board in January 2010, the Veteran identified further 
pertinent private treatment records that are outstanding.  In 
March 2010, these matters were remanded in order to obtain the 
additional treatment records identified by the Veteran.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected 
right knee disability has been manifested by painful (but not 
limited to a compensable degree) flexion and X-ray confirmed 
arthritis; instability/subluxation, ankylosis, and compensable 
limitations of extension are not shown.   

2.  Throughout the appeal period, the Veteran's service-connected 
left knee disability has been manifested by painful (but not 
limited to a compensable degree) flexion, no more than 10 degrees 
limitation of extension,  and X-ray confirmed arthritis; 
instability/subluxation and ankylosis are not shown.




CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for a right knee disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes (Codes) 5003, 5010, 5257, 5260, 5261 (2010).  

2.  A rating in excess of 10 percent for a left knee disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Codes 5003, 
5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was 
advised of VA's duties to notify and assist in the development of 
his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  A June 2003 letter explained the evidence necessary to  
substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  An 
October 2005 supplemental statement of the case readjudicated the 
matters.  He has received the general-type  notice described in 
Vazquez-Flores, and has had ample opportunity to 
respond/supplement the record.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO arranged 
for VA examinations in July 2004, June 2007 and November 2009.  
The Board notes that the examinations are adequate for rating 
purposes, as they considered the evidence of record, noted the 
history of the disability, and included a thorough physical 
examination of the Veteran and notation of all clinical findings 
necessary for proper determinations in these matters.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  He has not identified any 
pertinent evidence that remains outstanding.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claims.

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations applies, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative  
evidence regarding the merits of an issue material to the  
determination of the matter, the benefit of the doubt in  
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair  
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55  
(1990).

Service connection for right and left knee chondromalacia, rated 
10 percent each, was granted by an April 1975 rating decision.  
Notably, those ratings have been in effect for more than 20 
years, and are "protected" (i.e., may not be reduced).  See 
38 C.F.R. § 3.951(b).

Arthritis shown by X-ray is rated based on limitation of motion 
of the affected part under the appropriate code for the affected 
joint.  When there is arthritis with at least some limitation of 
motion, but which would be rated noncompensable under a  
limitation of motion code, a 10 percent rating may be assigned 
for each major joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.  

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Code 5260.  

Extension of a leg limited to 5 degrees or less warrants a 0 
percent rating, extension limited to 10 degrees warrants a 10 
percent rating, extension limited to 15 degrees warrants a 20 
percent rating, extension limited to 20 degrees warrants a 30 
percent rating, extension limited to 30 degrees warrants a 40 
percent rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.  

Recurrent subluxation or lateral instability of a knee is rated 
10 percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Code 5257.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 38 C.F.R. 
§ 4.71a, Plate II. 

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under Code 5003 
and 5257, while cautioning that any such separate rating must be 
based on additional disabling symptomatology.  VAOPGCPREC 23-97 
(July 1997); VAOPGCPREC 9-98 (August 1998).  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by the 
visible  behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of movements 
in different planes.  Inquiry will be directed to more or less 
than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.
"Staged" ratings are appropriate for an increased rating claim 
where the factual findings show distinct time periods when the 
service-connected disability exhibits  symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The RO has not assigned staged ratings for the Veteran's 
right and left knee disabilities; 10 percent ratings have been 
assigned for the entire appeal period.  As the ratings currently 
assigned encompass the greatest level of impairment shown during 
the appeal period, staged increased ratings are not indicated.  

As the Veteran's bilateral knee disabilities are each currently 
rated 10 percent, the focus is on the criteria that would provide 
for (at least) the next higher 20 percent rating.

The instant claim for increase was received in May 2003.  In an 
accompanying statement, the Veteran reported that he experiences 
"near and constant pain" in the joint region and occasionally 
experiences instantaneous-sharp pain going down both his legs, 
resulting in knee buckling.  He indicated that his knees are 
routinely swollen by the end of the day.  He stated that his 
ability to ambulate has become significantly impaired in that he 
has a great deal of trouble climbing stairs, squatting and 
kneeling.  The Veteran also stated that both of his knees "pops 
and grinds".  He reported that he recently had left knee 
surgery. 

Colorado Springs Orthopedic Group treatment reports dated from 
June 2001 to November 2001 (prior to the period under 
consideration) show treatment and surgery for the Veteran's left 
knee. 

June 2002 to September 2003 Evans Army Community Hospital (EACH) 
treatment records do not show any treatment for the Veteran's 
knees. 

On July 2004 VA examination, the Veteran reported bilateral 
grinding in his knees, as well as cracking and popping.  He 
reported difficulty with going up and down the stairs; 
intermittent swelling; increased pain with increased activity; 
and, weakness.  Physical examination of both knees revealed 
bilateral knee full range of motion; normal alignment; mild to 
moderate retroperitoneum compression tenderness and the medial 
joint line was tender bilaterally; small bilateral effusion; 
negative Lachman's; mildly increased pain was present with 
resisted motion and mild incoordination; there was motion seen 
but no gross fatigability or weakness seen bilaterally.  X-rays 
revealed degenerative changes.  The diagnosis was degenerative 
arthritis both knees mild to moderate.  The examiner noted that 
he would assign an additional 5 degree range of motion loss to 
both knees for Deluca issues.  

On June 2007 VA examination, the Veteran reported bilateral knee 
swelling, crepitus, and pain.  He indicated that the pain is a 
tight pressure that can last for hours.  The Veteran indicated 
that the pain is exacerbated by moving and climbing and that knee 
swelling occurs with excessive activities.  He stated that his 
daily activities were affected by the pain and swelling.  The 
Veteran reported that he was able to walk for 15 minutes; sit for 
60 minutes; stand for 30 minutes; and, lift 50 pounds.  He stated 
that climbing stairs was very difficult, but that he was able to 
climb at a very slow pace.  He indicated that he was able to 
function in his usual occupation, however he was retired.  He 
reported that his gait was slow due to the pain in the knees.  
The Veteran stated that he requires assistive device on occasion 
(about 3 times per month).  Physical examination revealed that 
the Veteran was in no acute distress; no braces were noted; he 
was able to rise from a chair unassisted; his gait was normal; 
left knee range of motion was to 110 degrees of flexion and 
extension was limited to 10 degrees; right knee range of motion 
was to 130 degrees of flexion and 0 degrees of extension; no 
effusion, erythema, or crepitus was noted bilaterally; McMurray's 
and Lachman signs were negative bilaterally.  X-rays revealed 
degenerative joint disease in the left knee and progressive 
osteopenia in the right knee.  The examiner stated: "Except as 
noted in the history and examination above, there was no change 
in active or passive range of motion during repeat testing 
against resistance, and no additional losses of range of motion 
are recommended for the osteomalacia due to painful, weakness, 
impaired endurance, incoordination or acute flares." 

At the November 2007 videoconference hearing, the Veteran 
testified that the VA examination findings did not provide an 
accurate portrayal of his knee disabilities.  Specifically, he 
testified that he had worn braces for support (prescribed by his 
private orthopedist) on both knees for the last four years, daily 
took Celebrex and Vicodin for pain.  He stated that because of 
his knees he is limited in what he can do, i.e. he cannot engage 
in any activity for more than 15 minutes, cannot do squats, has 
problems negotiating stairs, and at times is unsteady.  He 
asserted that the VA examiner did not actually conduct range of 
motion studies.  He stated that he had recently undergone surgery 
on his left knee, and that there was a possibility that he would 
need a knee replacement.

On November 2009 VA examination, the Veteran reported continued 
pain in his knees, with morning stiffness, swelling, daily 
"popping" with activities such as walking and sitting.  He 
reported that his daily activities were not impaired, and that he 
was able to stand for 30 minutes, walk for 20 minutes or a couple 
of blocks, and sit for any amount of time.  He rode a bicycle for 
exercise, but avoided running and lifting.  He denied using any 
assistive devices and flare-ups requiring bedrest.  Physical 
examination revealed that the Veteran's gait was abnormal only in 
that it was slow, but it was not particularly antalgic.  The left 
knee shows no effusion and 0-125 degrees flexion with slight pain 
at endpoint due to tightness.  McMurray's and Lachman's signs and 
pivot shift were negative.  There was no joint line tenderness, 
popliteal fullness, and no tenderness to patellar ballottement.  
Varus and valgus stress testing found no significant instability 
and no joint line tenderness medially or laterally.  There was no 
erythema, hyperemia, or ecchymosis.  The right knee had 0-130- 
degrees of flexion, with mild pain at endpoint because of 
"tightness".  There was no effusion on the right knee.  There 
was slight tenderness on the right medial joint line, but 
McMurray's and Lachman's signs and pivot shift were negative.  
There was no patellofemoral crepitus.  There was no significant 
tenderness to ballottement of the right patella; no popliteal 
fullness or tenderness; and no erythema, hyperemia, or ecchymosis 
on the right knee.  The right knee "popped" on one occasion 
when the Veteran sat at the table side, leg dangling, but it was 
noted not to be particularly painful to the Veteran. The examiner 
noted, in part: 

"Except as previously noted, there was no change in active 
or passive range of motion during repeat testing times 
three against resistance, and a 5-degree additional loss 
for range of motion was observed for both knees due to 
painful motion, weakness, impaired endurance, 
incoordination, or instability.  There was no subluxation, 
or instability on either knee.  No patellar or tibiofemoral 
subluxation or instability on either right or left knee 
today." 
Private records from Dr. D. P. of Colorado Springs Orthopedic 
Group include a November 2009 record which shows the Veteran's 
bilateral knee range of motion 0 to 140 degrees; no pain or 
instability on varus and valgus stressing; McMurray's and 
Lachman's testing were negative; there was no swelling or 
erythema; there was trace effusion, medial joint line tenderness, 
and marked patellofemoral crepitation.

The Veteran's right and left knee disabilities are currently 
rated 10 percent disabling under Codes 5003 for less than 
compensable limitation of motion with arthritis.  

The greatest limitation of knee motion during the appellate 
period shown by the record was on June 2007 VA examination, when 
left knee flexion was limited to 110 degrees and extension by 10 
degrees; and right knee flexion was to 130 degrees and extension 
was to 0 degrees.  Consequently, even with consideration of the 
notation of pain at the end range of motion, the degree of 
limitation of motion shown does not warrant a compensable rating 
under either Code 5260 or Code 5261 criteria for the right knee; 
and while left knee extension is limited by 10 degrees, such 
limitation warrants the 10 percent rating currently assigned.  

As no objective evidence of subluxation or instability was found 
on VA examinations or noted in any treatment records, a separate 
compensable rating for such manifestations under Code 5257 is not 
warranted.  And as there has never been any evidence of 
ankylosis, frequent locking or effusion, cartilage removal, or 
tibia and fibula impairment, consideration of Codes 5256, 5258, 
5259, is also not appropriate.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
Veteran has any functional loss beyond that currently 
compensated.  See 38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown, 8 
Vet. App. 202 (1995).  The competent (medical) evidence of record 
does not show that at any time during the appeal period the 
Veteran's right and left knee disabilities met any schedular 
criteria for a higher rating.

Having considered the Veteran's claim based on all potentially 
applicable criteria, the Board finds that the 10 percent ratings 
currently assigned encompasses the greatest level of impairment 
shown.

Extraschedular evaluation:

The Board also has considered whether the Veteran's claims 
warrant referral for extraschedular consideration.  Under Thun v. 
Peake, 22 Vet App 111 (2008), there is a three-step inquiry for 
determining whether a Veteran is entitled to an extraschedular 
rating.  First, it must be determined whether the disability 
picture is such that schedular criteria are inadequate, i.e., 
whether there are manifestations of impairment that are not 
encompassed by the schedular criteria.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's right and 
left knee disabilities with the applicable schedular criteria, 
the Board finds that severity of the manifestations and 
associated impairment shown throughout are wholly encompassed by 
the schedular criteria.  Consequently, the schedular criteria are 
not inadequate, and referral for consideration of an 
extraschedular rating is not necessary.  Notably, the Veteran has 
reported that his functional limitations were not impaired, and 
that he is fairly active (biking, although he avoids running).

Although the Veteran is unemployed (he is retired)., such state 
is neither shown, nor alleged, to be due to his service-connected 
knee disabilities.  Significantly, he acknowledged  on June 2007 
VA examination that despite his knee disabilities he was able to 
function in his usual occupation.  Consequently, the matter of 
entitlement to a total rating based on individual unemployability 
is not raised by the record.

The preponderance of the evidence is against these claims for 
increase.  Accordingly, they must be denied.


ORDER

A rating in excess of 10 percent for right knee disability is 
denied.

A rating in excess of 10 percent for left knee disability is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


